—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1998, which, upon reconsideration, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause after having a verbal argument with a co-worker, who was the nephew of the owner of the company. The record reveals that claimant was subsequently informed that this particular employee was going to be assuming more responsibilities in her plant and she thereafter resigned stating that she did not want to work under his supervision. It is well established that dissatisfaction with one’s supervisor or a conflict with a co-worker does not constitute good cause for leaving one’s employment (see, Matter of Saglimbeni [Commissioner of Labor], 264 AD2d 933; Matter of Odock [Independent Living — Commissioner of Labor], 254 AD2d 551). We have considered claimant’s remaining arguments and conclude that they lack merit.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.